Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Zongli Chang, M.D./Metro Home Visiting Physicians PLLC,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-1577
Decision No. CR4540

Date: March 3, 2016

DECISION

Petitioner, Zongli Chang, M.D. and his medical practice, Metro Home Visiting
Physicians PLLC, appeal a December 19, 2014 reconsideration decision. After a review
of the full written record, I reverse the determination of the Centers for Medicare &
Medicaid Services (CMS) to revoke Petitioner’s Medicare enrollment and billing
privileges. CMS did not show that Petitioner was noncompliant with Medicare
enrollment requirements due to a physician practice location of record that was allegedly
not operational.

I. Case Background and Procedural History

Petitioner participated in the Medicare program as a “supplier” of services. By letter
dated October 24, 2014, Wisconsin Physicians Service (WPS), a Medicare contractor,
notified Petitioner that it was revoking Petitioner’s Medicare enrollment and billing

privileges effective September 10, 2014, pursuant to 42 C.F.R. § 424.535(a)(5). CMS

' A “supplier” is defined as “a physician or other practitioner, a facility, or other entity
(other than a provider of services) that furnishes items or services under [Title XVIII of
the Social Security Act].” 42 U.S.C. § 1395x(d); see also 42 C.F.R. § 400.202.
Exhibit (Ex.) 4. The letter stated the contractor conducted two site visits at Petitioner’s
practice location of record on September 10, 2014 and October 15, 2014, the location did
not have signage, there was no activity noted at the practice location, and the premises
were vacant and locked. /d. at 1. The letter also explained that Petitioner would not be
eligible to reapply for enrollment in Medicare for two years from September 10, 2014.
Id. at 2.

Petitioner requested reconsideration of the initial determination on November 10, 2014,
and included five exhibits with his request. CMS Ex. 5. On December 19, 2014, a WPS
hearing officer determined that Petitioner’s enrollment in the Medicare program was
properly revoked. CMS Ex. 6. The reconsidered determination provided Petitioner with
appeal rights for review by an Administrative Law Judge. Id.

Petitioner then filed a hearing request with the Civil Remedies Division of the
Departmental Appeals Board by letter dated February 9, 2015. The case was assigned to
me. | issued an Acknowledgment and Pre-Hearing Order (Pre-Hearing Order) on March
20, 2015, which required a complete pre-hearing briefing of all issues with supporting
evidence, including any motions for summary judgment. In response, CMS filed a
motion for summary judgment with a supporting brief (CMS Br.) along with six proposed
exhibits (CMS Exs. 1-6). Petitioner filed an opposition to CMS’s motion for summary
judgment with a supporting brief (P. Br.) and 21 proposed exhibits (P. Exs. 1-21).
Petitioner also objected to CMS Exs. 1-3. On June 12, 2015, CMS filed objections to P.
Ex. | and P. Ex. 2 at 5-11(CMS Response).

Petitioner submitted affidavits of direct testimony from 23 proposed witnesses, including
Dr. Chang, as P. Ex. 2 at 1-4 and P. Exs. 3-21. CMS did not request to cross-examine the
witnesses and did not propose any of its own witness testimony. I informed the parties
that I would only conduct a hearing if either party submitted affidavits of relevant direct
testimony from a witness, and the opposing party wished to cross-examine that witness.
Pre-Hearing Order § 10. Because CMS did not seek to cross-examine Petitioner’s
witnesses, an in-person hearing is not necessary, and I will decide this matter on the full
merits of the written record. Jd. at { 11; see Marcus Singel, D.P.M., DAB No. 2609, at 5-
6 (2014).

Il. Evidentiary Ruling

Petitioner objected to CMS Exs. 1-3. CMS Ex. 1 is a document titled ““ ZPIC
Recommendation for Revocation,” on Cahaba Safeguard Administrators letterhead and
dated October 15, 2014, the date of the last site visit to Petitioner’s practice location and
before WPS’s October 24, 2014 initial determination to revoke Petitioner’s enrollment
and billing privileges. The document identifies the ZPIC (Zone Program Integrity
Contractor) contact person and is not signed. The document is a narrative summary of
the observations of the four ZPIC investigators from the September 10, 2014 and October
15, 2014 site visits and includes the basis for the ZPIC investigators’ recommendation for
revocation of Petitioner’s Medicare enrollment and billing privileges. Petitioner objects
to this exhibit on the grounds that the document is not witness testimony that complies
with my Pre-Hearing Order and CMS did not list the ZPIC contact as a witness. P. Br. at
7. Petitioner claims that if I admit the exhibit he would be denied the opportunity to
cross-examine its author. P. Br. at 7-8. I overrule Petitioner’s objections because the fact
that the October 15, 2014 report is unsigned would only potentially affect the weight I
may give the document and not its ultimate admissibility. CMS Exhibit | was not
proffered as sworn written direct testimony and is not subject to cross-examination.
Petitioner had the ability to request a subpoena of any related witness pursuant to 42
C.F.R. § 498.58, but he did not do so. Regardless, the primary material facts in the report
are not at issue here because Petitioner does not challenge that no one was present at the
time of the visits or the absence of exterior signage with Petitioner’s name and posted
business hours.

Petitioner also objected to the photos contained in CMS Exs. 2 and 3 based on lack of
authenticity, lack of foundation, and because the photos are more prejudicial to Petitioner
than probative. P. Br. at 7-8. Nonetheless, Petitioner does not specifically dispute that
the photos are of Petitioner’s practice location at Five Mile Road. I overrule the
objections because the photos are relevant to my review and were available to the hearing
officer for review prior to the issuance of the December 19, 2014 reconsidered
determination. Further, I do not find their inclusion prejudices Petitioner’s case. I
therefore admit CMS Exs. 1-6 into the record.

CMS objects to P. Ex. 1 and all the photos contained in P. Ex. 2 at 5-11 because they are
irrelevant, new evidence that Petitioner did not submit at the reconsideration level, and
Petitioner has not stated good cause for why I should admit them now. CMS Response at
3 see 42 C.F.R. § 498.56(e). Petitioner’s Exhibit 1 contains a copy of an email dated
December 23, 2014, from Dr. Chang to a WPS employee, and 13 photos attached to the
email. Petitioner claims the photos at Petitioner’s Exhibit 1 at 2-4, which are of the Five
Mile Run Road practice location at issue, were primarily taken on November 4, 2014,
after he moved out of the location. P. Ex. 1 at 1. Petitioner’s Exhibit 2 at 5-11 includes
photos of the Five Mile Run Road location after Petitioner vacated the premises and also
photos of Petitioner’s new practice location at Farmington Road. The revocation in this
case was premised on the Five Mile Road address and not on whether Petitioner
maintained a new practice location at Farmington Road. Therefore I do not find this
evidence relevant, so I will sustain CMS’s objections. Accordingly, I admit P. Ex. 2 at 1-
4 and P. Exs. 3-21 into the record.

III. Discussion
A. Issue

Whether CMS had a legitimate basis to revoke Petitioner’s Medicare enrollment and
billing privileges because Petitioner, a physician supplier who primarily conducted house
visits, was allegedly not operational during two site visits.

B. Findings of Fact and Conclusions of Law

1. It is undisputed that Petitioner’s practice location was not open to the
investigators on September 10 and October 15, 2014, when they
attempted to complete site visits.

Investigators from Cahaba Safeguard Administrators, LLC, a ZPIC, attempted to conduct
a site visit of Petitioner’s practice location at 32854 Five Mile Road, Livonia, Michigan,
to verify Petitioner’s compliance with Medicare enrollment requirements on September
10, 2014, and again on October 15, 2014. CMS Ex. 1. At 10:00 a.m. on September 10,
2014, two investigators found the practice location locked and reported that it appeared to
be vacant. Jd. at 2. They reported that they were unable to see any furniture through the
glass door. Jd. They also did not see a sign indicating that Petitioner had an office at the
location, and they noted that Petitioner had not posted business hours. /d. They took
photos of the exterior of the building. CMS Ex. 2 at 1-4. The two investigators returned
to Petitioner’s practice location at noon the same day and were still unable able to
complete the site visit. CMS Ex. | at 2. They then took photos of the rear of the
building. CMS Ex. 2 at 5. They looked through the back glass door and reported only
seeing boxes and a rug with no one inside. Jd.

On October 15, 2014 at 12:18 p.m., a different pair of ZPIC investigators attempted to
conduct a site visit at the same practice location. CMS Ex. | at 2. They reported there
was no exterior signage with Petitioner’s name, there were no lights on inside the
location, and they did not see any furniture or activity in the building. /d. They reported
that both the front and the back doors were locked. Jd. They saw some cleaning supplies
when they looked through the window in the back of the building. Jd. They took photos
of the interior of the building through both the front and back glass doors and photos of
the outside of the building. CMS Ex. 3 at 1-7.

The ZPIC investigators determined that based on the unsuccessful site visits, Petitioner
was not operational and recommended that CMS revoke Petitioner’s Medicare enrollment
and billing privileges effective the date of the first site visit. CMS Ex. 1.
2. The CMS contractor revoked Petitioner’s Medicare enrollment and
billing privileges on the basis that Petitioner’s physician practice
location was not operational.

A supplier in the Medicare program “must be operational to furnish Medicare covered
items or services before being granted Medicare billing privileges.” 42 C.F.R.

§ 424.510(d)(6). CMS is authorized to revoke a supplier’s Medicare billing privileges
when the provider is determined not to be in compliance with Medicare enrollment
requirements. 42 C.F.R. § 424.535(a). Federal regulations provide for revocation of a
provider or supplier’s Medicare billing privileges for a variety of reasons including:

(5) On-site review. CMS determines, upon on-site review, that the
provider or supplier is no longer operational to furnish Medicare
covered items or services, or is not meeting Medicare enrollment
requirements under statute or regulation to supervise treatment of, or
to provide Medicare covered items or services for, Medicare
patients. ...

42 CFR. § 424.535(a)(5).

Furthermore, 42 C.F.R. § 424.517 provides that:

(a) CMS reserves the right, when deemed necessary, to perform on-site
review of a provider or supplier to verify that the enrollment information
submitted to CMS or its agents is accurate and to determine compliance
with Medicare enrollment requirements. Site visits for enrollment purposes
do not affect those site visits performed for establishing compliance with
conditions of participation. Based upon the results of CMS’s on-site
review, the provider may be subject to denial or revocation of Medicare
billing privileges as specified in § 424.530 or § 424.535 of this part.

oe

(2) Medicare Part B providers. CMS determines, upon review, that
the supplier meets any of the following conditions:

(i) Is unable to furnish Medicare-covered items or services.

(ii) Has failed to satisfy any or all of the Medicare enrollment
requirements.
After reviewing and evaluating the information Petitioner submitted, the WPS hearing
officer issued a reconsidered determination on December 19, 2014, that upheld the
revocation based on 42 C.F.R. § 424.525(a)(5). CMS Ex. 6. The hearing officer wrote:

According to our records during the on-site review of the practice location
of 32854 Five Mile Rd Livonia, MI 48154 the investigator did not find
signage for Metro Home Visiting Physicians PLLC. In the back of the
building the only sign found was for DMC University Laboratories. The
inside of the building appeared to be vacant with only a few counters and
there were some empty boxes near the back door. According to the
reconsideration request there is no signs showing the business hours
because appointments are scheduled over the phone, however, once the
appointment is made there is no way for a patient to know this is where Dr.
Chang’s office is.

CMS Ex. 6 at 1.

The only basis cited for revocation under 42 C.F.R. § 424.535(a)(5) was that Petitioner
was not operational to furnish Medicare covered items or services. CMS Exs. 4 at 1; 6 at
1. There is no allegation, finding, or conclusion that Petitioner failed to satisfy any other
Medicare enrollment requirement or failed to furnish Medicare covered items or services
as Medicare required. CMS Exs. 4, 6.

3. CMS did not have a legitimate basis to revoke Petitioner’s enrollment
and billing privileges because CMS did not show Petitioner, as a
physician practice specializing in house call visits, was not
operational.

The regulations define “operational” as follows:

Operational means the provider or supplier has a qualified physical practice
location, is opened to the public for the purpose of providing health care
related services, is prepared to submit valid Medicare claims, and is
properly staffed, equipped, and stocked (as applicable, based on the type of
facility or organization, provider or supplier specialty, or the services or
times being rendered), to furnish these items.

42 C.F.R. § 424.502 (emphasis added).

CMS categorizes its screening of existing suppliers into levels based on the risk for fraud.
Medicare Program Integrity Manual (MPIM), CMS Pub. 100-08, ch. 15, § 15.19.2.1,
Screening Categories, Background. Physicians and their practices are categorized as
“limited,” the lowest level of risk and screening. Jd. The CMS enrollment process
allows physicians the ability to explain if they will use an address for administrative
purposes. See, e.g., Alexander Eugene Istomin, DAB No. 2484, at 5 (2012); Form CMS-
8551 (07/11), Medicare Enrollment Application for Physicians and Non-Physician
Practitioners at 19 (“Explain unique circumstances concerning your practice locations or
the method by which you render health care services (e.g. you only render services in
patients’ homes [house calls only]).”), available at www.cms.gov/Medicare/CMS-
Forms/CMS-Forms/Downloads/cms855i.pdf.

Here, Petitioner admitted that the Five Mile Road practice location, although not vacant,
was locked on both those days because he was working at another facility with non-
Medicare patients. CMS Ex. 5 at 1, 2; P. Ex. 2 § 11. However, Petitioner— a physician
practice that is in a limited risk category for fraud and screening— explained at the
reconsideration level” (CMS Ex. 5 at 1-2), and persuasively to me now, that the nature of
Petitioner’s business was primarily making house calls. Petitioner’s practice name
actually reflects this, “Metro Home Visiting Physicians.”

Petitioner specifically acknowledged the practice location was locked “most of the time,”
and there was no signage with his name or hours of operation posted as his main service
was house calls to Medicare patients with disabilities. CMS Ex. 5. He noted that he only
held meetings or treated patients at the office by appointment only, and these
appointments and meetings were all scheduled in advance by phone. Jd. He explained
that on both site visit days — September 10 and October 15, 2014 — he was not in the
office because he was seeing non-Medicare patients at another facility. Jd. He further
explained that he was conducting business by phone when the site visits occurred. He
submitted phone records as documentary evidence in support of this. Jd. at 4-7.
According to Petitioner, the Five Mile Run practice location was not vacant, and he
occupied the space during the two site visits. Jd. at 2. He provided two rent checks as
proof. Jd. at 7-8. According to Petitioner, the office rooms were furnished and were not
vacant until he moved from the location around October 31, 2014, to another practice
location. /d. at 2. He presented a letter he sent his landlord terminating the lease
effective the end of October 2014. Jd. at 9. He claims that there was a desk at the
practice location that was visible through the front door. Jd.

Petitioner also now provides the credible written direct testimony of 21 witnesses, all
unchallenged by CMS, attesting that Dr. Chang provided health care related services at
the Five Mile Road practice location prior to and after the site visits. P. Exs. 4-21. The
witnesses testified that Petitioner rented office space at the Five Mile Road location,
Petitioner occupied the practice location for several years prior to the site visits, the office

> No Medicare enrollment application of Petitioner was part of the record, so I was not
able to ascertain how Petitioner explained the nature of his medical practice in the
application, but he undisputedly presented those explanations at the reconsideration level.
CMS Ex. 5 at 1-2.
location was furnished and not vacant, and the witnesses provided dates before and after
the two site visits where they met with Dr. Chang at the Five Mile Road practice location.
P. Exs. 4-21.

The definition of “operational” requires a physical location to be open to the public,
properly staffed, equipped, and stocked to deliver the type of services the physician is
licensed and enrolled to provide. 1 am aware of no program requirements that a
physician’s practice location be open to the public at specific times or have signs
identifying the location of the practice or the hours the location is open to the public. The
regulations and policies also do not specify requirements that must be satisfied for a
physician to be found prepared to submit valid Medicare claims, other than the
requirements for licensure, Medicare enrollment, and the ability to deliver covered items
or services to a qualified Medicare beneficiary. See 42 C.F.R. §§ 410.20, 410.26; MPIM,
ch. 15, § 15.4.4.11. Iam aware of no evidence suggesting any issue with Petitioner’s
icense or enrollment status. Further, Petitioner has presented persuasive argument
supported by credible evidence of his ability during the period of the two site visits to
provide covered services to Medicare beneficiaries considering the nature of his medical
practice that specialized in making house calls.

IV. Conclusion

For the reasons outlined above, I find CMS did not have a legitimate basis to revoke
Petitioner’s Medicare enrollment and billing privileges on the grounds that Petitioner was
not operational, and I reverse its revocation determination and its imposition of a two-
year reenrollment bar upon Petitioner.

/s/
Joseph Grow
Administrative Law Judge

